Exhibit 10.26

LOGO [g95311ex1026_p001.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999, (the
“Agreement”) is made as of this      day of             , 2006, by and between
the undersigned parties, and does hereby alter, amend, and modify the Agreement
and supersedes and takes precedence over any conflicting provisions contained in
the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

1. Amendment to the Agreement.

a. Effective July 1, 2006 the Wealth Management Services shall be extended for
an addition eight (8) years terminating on June 30, 2014.

b. Effective July 1, 2006, in addition to the Wealth Management Services
provided under the Agreement, Customer desires and Metavante agrees to provide
additional services in accordance with Exhibit A.

c. Effective July 1, 2006 the Electronic Funds Delivery (EFD) Services shall be
extended for an additional eight (8) years terminating on June 30, 2014.

d. Metavante agrees to the terms and conditions regarding the EFD Services in
accordance with Exhibit B.

e. Effective July 1, 2006 the Business Internet Banking (BIB) Services shall be
extended for an additional three (3) years and shall automatically renew at the
end of the Term on the same terms (including pricing terms) for twelve-month
periods unless earlier terminated or unless Customer provides Metavante with
written notice of non-renewal at one-hundred twenty (120) days prior to the
expiration of the Term.

f. The monthly base fee for the Business Internet Banking (BIB) Services as
described in the Amendment

dated July 1, 2004 shall be amended as set forth in Exhibit B.

g. Effective July 1, 2006 the Consumer Internet Banking (CeB) Services pricing
shall be modified in accordance with Exhibit B.

h. In addition to the Consumer Internet Banking (CeB) Services provided under
the Agreement, Customer desires and Metavante agrees to provide Direct Bill Pay
Services in accordance with Exhibit C. Customer agrees to pay for the fees
associated with Direct Bill Pay Services as set forth on Exhibit D. These
services are subject to additional terms outlined in Exhibit E.

i. Effective July 1, 2006 the Credit Card (Business) Services shall be extended
for an additional eight (8)

years terminating on June 30, 2014.

j. Effective July 1, 2006 Metavante shall provide monthly discounts on
processing fees as outlined in Exhibit B.

2. Continuance of Agreement. Except as amended herein, the conditions and terms
of the Agreement shall remain in full force and effect.

3. Binding Agreement. The parties hereto acknowledge that each has read this
Amendment, understands it, and agrees to be bound by its terms and conditions as
stated herein.

4. Miscellaneous. Capitalized terms used in this Amendment, which are not
otherwise defined herein, shall have the meanings ascribed thereto in the
Agreement.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

© 2006 Metavante Corporation   1   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

METAVANTE CORPORATION (“Metavante”) By:  

 

Name:   Paul T. Danola Title:   President and Chief Operating Officer  
Financial Solutions Group By:  

 

Name:   James R. Geschke Title:   Executive Vice President   Financial
Technology Solutions FIRST MIDWEST BANCORP, INC. (“Customer”)

By:

 

 

Name:

 

 

Title:

 

 

 

© 2006 Metavante Corporation   2   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

EXHIBIT A

INVESTMENT TECHNOLOGY SERVICES

PRICING SCHEDULE

 

Annual Cost Structure

      

Trust Accounts

  

Tier I

   $ 259,200   

2,700 accounts - $96 per account

  

Tier II

   $ 36,000   

2,701 – 3,500 accounts - $90 per account

  

Tier III

   $ 0   

3,501+ accounts - $88 per account

  

Third Party Pass Through

   $ 50,500 * 

(Includes VMS, FTI, BSI, DayVest, etc.)

  

Miscellaneous Services

   $ 4,940 * 

TOTAL PROPOSED FEES

   $ 350,640   

Additional Functionality

InvestDesk® - The standard rate is $20 per account per year. Metavante will
offer this product for $5 per account per year.

ReturnTrack™ - The standard rate is $15 per account per year. Metavante will
offer this product for $8 per account per year.

Annual Review Suite™ - The standard rate is a $10,000 annual base fee, plus $4
per account per year. Metavante will offer this product for an annual base fee
of $5,000 plus $2 per account per year

Conversion Pricing

The Bank of Calumet standard conversion has been estimated at 650 hours at the
rate of $112.50 per hour. The conversion cost will be $73,125 plus travel
expenses. Future conversions will be performed on the sliding rate scale defined
in the amendment dated July 1, 2004.

 

  •  

Costs are approximated using existing fees from third-parties and miscellaneous
fees consistent with previous activities.

 

© 2006 Metavante Corporation   3   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

EXHIBIT B

PRICING

Electronic Funds Deliver (EFD) Services Terms and Conditions:

 

  •  

Inclusion of Micall Web access to be invoiced at $500 per month

 

  •  

Create and execute loads to allow for Local PIN changes to be invoiced as
one-time fee of $3000

 

  •  

Metavante will commit to the requested SLAs within 30 days of the agreement to
the contract extension. The SLA - Day 0 receive request, within 24 hours PIN is
mailed, within an additional 48 hours card will be mailed.

Business Internet Banking (BIB) Services

 

  •  

The monthly base fee shall be $10,000.

Consumer Internet Banking (CeB) Pricing:

 

Modification to CEB Bill Pay Transaction Tiers

     Bill payment transaction pricing of:    Bill Payment transactions 1 -
20,000    $0.35 per transaction Bill Payment transaction 20,001 - 40,000   
$0.32 per transaction Bill Payment transaction 40,001 - 75,000    $0.25 per
transaction Bill Payment transaction over 75,000    $0.17 per transaction

Monthly Discounts on Processing Fees:

 

  •  

Monthly discount of $16,160 per month (the “Monthly Discount”).

 

© 2006 Metavante Corporation   4   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

EXHIBIT C

DESCRIPTION OF BILL PAYMENT PROCESSING SERVICES

Payment Initiation

Metavante will provide bill payment processing on behalf of Users who enroll for
the Bill Payment Processing Services. Depending upon the Bill Payment Processing
Services selected by client, Users will be able to initiate payments, except for
government or court directed payment, subject to any maximum payment limit
established by Metavante to any payee in the United States.

Back End Processing

Each business day, Metavante will process User payment instructions received or
scheduled for that processing day. Metavante will apply a set of business
rules/edit checks to the payment instructions prior to completing the payee
remittance. Payments that pass these rules will be remitted for the amounts
specified to the appropriate payees either electronically or by check. All
checks mailed using the U.S. Postal Service will be sent first class mail or
other commercially acceptable delivery method.

Payment Remittance

Metavante agrees to execute the delivery of all payments as instructed by an End
User in good standing unless one or more of the following conditions occurs:
(1) erroneous or incomplete information is provided by the End User; (2) the
payment was insufficiently funded; (3) a payee cannot or will not accept a
payment delivered by Metavante; (4) the payment is suspected of being
fraudulent; or (5) the payee is a suspected blocked entity.

Credit Remittance to Payee

Metavante will remit credits to payees within one (1) business day after the
payment processing date, providing Metavante receives the request by the
established cut-off time as defined in the Service Level Schedule. Average
length of time from End User payment request and receipt of payment by payee
will be five (5) business days for check payments (subject to U.S. Postal
Services) and three (3) business days for electronic payments (subject to the
rules and performance of the electronic transmission service provider).

Payments with Insufficient Funds

In the case of a returned End User debit due to insufficient funds (NSF) or
other ACH return reason, Metavante will automatically block the End User’s
access to Bill Payment Processing Services. All unprocessed scheduled payments
will be cancelled. To collect funds for the NSF payment, Metavante may attempt
any of the following: retry the debit, stop payment if the payment is made by
Metavante check, or reverse the payment back to the payee when allowed. If the
funds are collected and no additional debit returns have been received after
five (5) business days, the End User’s Bill Payment Processing Services will be
unblocked. End User must reschedule any payments that were cancelled due to a
blocked condition. If the Customer is utilizing direct checks, checks drawn on
End User accounts, Bill Payment Processing Services are not blocked, and
Metavante takes no responsibility to collect NSF funds.

Payment Settlement

Customers are required to establish a Settlement Account for electronic
settlement of payment transactions.

RISK FUNDING MODEL

Electronic Payment and Metavante Check: Metavante will submit a debit request
via the ACH to the User’s funding account within 2 Business Days after the User
selected payment date, or otherwise as required under the rules of the National
Automated Clearing House Association.

Direct Check: Metavante will not settle for Direct Check payments since these
are funded directly on the User’s funding account.

 

© 2006 Metavante Corporation   5   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

Good Funds FUNDING MODEL

Electronic Payment and Metavante Check. Metavante will debit the Customer
Settlement Account via ACH for the total of completed payments within 2 Business
Days after the payment processing date, or otherwise as required under the rules
of the National Automated Clearing House Association.

Electronic Payment and Direct Check. Metavante will debit the Customer
Settlement Account via ACH for the total of completed electronic payments within
2 Business Days after the payment processing date, or otherwise as required
under the rules of the National Automated Clearing House Association.

Payment Operations

Check Stop Payments (applies to Metavante checks only). Stop Payment service
requests will be accepted by Metavante for any Metavante Check that has not yet
cleared, the funds are automatically refunded. The Stop Payment Fee will be
applied whenever any Payment is stopped by Metavante at the Client’s or the End
User’s request. Metavante will not assess the Stop Payment Fee if Metavante
stops the payment due to a Metavante error.

Returned Payments. If a payment is returned from a payee for any reason,
Metavante will attempt to contact the User or Customer, as applicable, for
resolution if necessary. If information needed to resolve the payment is not
provided within 5 (five) business days, Metavante will cancel the payment. and
return the funds to the User or Customer as applicable.

Stale Check Expiration. (For Metavante Trust checks only) Metavante shall set an
expiration date for payment checks of up to ninety (90) days following the date
of the payment check. If a check has not been presented to Metavante for payment
on or before the expiration date, Metavante may choose to cancel the check,
refund the amount of the check to the User or Customer, as applicable, and
notify the User or Customer as applicable, that the payment did not post.

Payment Error. Metavante will use commercially reasonable efforts to resolve a
payment error including recovering funds from the payment recipient, crediting
funds back to user/customer, returning the payment to the payment recipient and
other appropriate resolution/actions.

User Late Fees: Metavante will bear responsibility for any late payment related
charges up to $50.00 incurred by the End User provided that Metavante received
the payment instruction within agreed upon service level. Metavante may require
that User or Customer provide satisfactory written documentation of any late
fees before making reimbursement to User or Customer.

Customer Support

Tier 1 End User Support. The Customer Care specialist provides assistance to
your customers’ inquiries to a variety of Bill Payment related questions through
a dedicated Toll Free Number or email request. End User inquiries can include
assisting with presentment and/or payment verification or status, stop payments,
blocked accounts, and specific ‘How To’ questions related to the Bill Payment
products used. All calls received within the Metavante Customer Care Center are
handled within a shared environment and service levels are reported within a
shared environment.

Payment Inquiries. From time to time user/customer may request that Metavante
research a payment to resolve an issue or verify posting. Customer understands
that in order to resolve an issue or complete the investigation, Metavante may
need to obtain data and information from user/customer, the payment recipient or
other third parties.

Implementation Services. The Conversion Team is responsible for the successful
implementation/conversion of all new customers onto the Metavante Bill Payment
platform. During the implementation process, a project manager is assigned to
each customer and will function as the liaison to the customer’s and Metavante’s
management teams. If possible, it is suggested the customer also assign an
individual with a similar role for the life of this project.

The Metavante Project/Implementation Manager will establish key milestones and
success criteria. Standard project management tools and methodology will be
customized to meet the needs of each individual project. Periodic meetings will
be scheduled between the customer and Metavante throughout the implementation
cycle.

 

© 2006 Metavante Corporation   6   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

LATE PAYMENT SCHEDULE

Notwithstanding anything to the contrary in the Agreement, Metavante and
Customer agree that Metavante shall be responsible to Customer for the amount of
any late charges, up to $50.00, actually incurred by a User and reimbursed by
Customer as follows:

 

Reason for Late Payment

   Responsibilities for Paying Late Charges/Penalties      Metavante    Customer
   User

Lost, Cannot Determine Reason

   X      

Not Sent as Scheduled

   X      

Sent to Wrong Location

   X      

U.S. Mail Delay

         X

Delay by Merchant

         X

Failure of Customer to Maintain Database

      X   

Intervention by Customer

      X   

Incorrect Entry by Customer

      X   

Scheduled Incorrect Number of Days before Due Date

         X

Scheduled Incorrectly

         X

Incorrect Account Information Supplied by User

         X

In the event that Metavante is responsible for a late charge according to the
above chart, Metavante will reimburse any payee-imposed late fees, up to $50.00,
incurred by any User provided that the User provided Metavante with payment
instructions at least five (5) Business Days prior to the due date to allow for
proper and timely receipt by the Payee. Late fees for payments not initiated at
least five (5) Business Days prior to the due date will not be reimbursed.
However, Metavante will attempt on behalf of the User to have late fees reversed
or waived, even when payments have not been timely initiated by the User.
Notwithstanding the foregoing, Metavante will not reimburse any amount of late
fees in connection with court ordered payments or payments to government
entities. Metavante reserves the right to require proof of payment of any late
fee by the User prior to reimbursing Customer or the User.

 

© 2006 Metavante Corporation   7   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

BILL PAYMENT PROCESSING SERVICES

SERVICE LEVEL SCHEDULE

 

I. GENERAL

Introduction - This Schedule identifies Service Levels for the Services obtained
by Customer from Metavante. These Service Levels are set forth below.

Reporting - Metavante shall provide reports of its performance against the
Service Levels on a monthly basis.

Effective Date of Applicability. Service Levels shall be applicable thirty
(30) days after the Conversion Date.

Emergency Maintenance. Metavante shall use commercially reasonable efforts to
effect planned outages during the Maintenance Windows. In cases where emergency
outages are necessary, Metavante shall provide notice of any such planned outage
using Metavante’s InfoSource notification system prior to the planned outage
specifying the duration of the planned outage.

Scheduled Maintenance. All maintenance activity will be carried out between
Sunday, 2:00 a.m. (CST/CDT) through Sunday, 6:00 a.m. (CST/CDT) except once a
month where Metavante can use an extended Maintenance Window for the purposes of
major infrastructure or application upgrades. Metavante will use reasonable
efforts to provide Customer with 30 days advanced notice of intent to use an
extended Maintenance Window.

 

II. SERVICE LEVELS

Processing. 100% of non-rejected payment transaction requests received by
Metavante by 11:00 p.m. CST/CDT (Day 0) will be processed in the next Business
Day’s processing cycle (Day 1).

100% of non-rejected payment transactions received by Metavante after the 11:00
p.m. CST/CDT deadline will be processed in the following Business Day’s
processing cycle (Day 2).

Customer Care Center (Tier One Only) - measured monthly, within the shared
environment.

Standard hours of operation for Metavante Customer Care Center shall be 24
hours, seven days a week, excluding the following holidays: New Years Day,
Christmas Day, Easter, Thanksgiving Day, Labor Day, Independence Day and
Memorial Day. On these holidays, the Metavante Customer Care Center will close
at 11:00 p.m. CST/CDT the night before the holiday and reopen at 11:00 p.m.
CST/CDT the day of the holiday.

Telecommunication charges associated with a unique 800 number are the
responsibility of the Customer.

85% of inbound calls received each month shall be answered within 30 seconds,
within the shared environment.

In the event that misdirected calls are 3% or more of Customer’s total monthly
volume routed to the Metavante call center, the client will be allowed 30 days
to correct the situation to prevent a future occurrence. In the event that
misdirected calls are 3% or more of Customer’s total monthly volume routed to
the Metavante call center a second consecutive month, the customer will be
charged $10 per misdirected call for the second month. If the same situation
occurs a third consecutive month, the customer will be charged $10 per
misdirected call for the third month and so forth.

The monthly average abandoned call rate shall not exceed five percent (5%) of
all incoming calls (does not include calls answered by an automated response
unit), within the shared environment. The abandon rate refers to how many
callers hang up before speaking with an agent.

Claim Processing and Resolution

Customer representative will enter research items into Metavante system.
Metavante personnel will handle these research items and move them from open to
pending to closed. Customer personnel can view the status of the research item
at any time using the CST tool. The date of next follow-up refers to the date
that Metavante will next review the inquiry if it requires additional
information from the End User, payee, or Customer. “Handled” refers to items
fully brought to resolution and items that require more information from the End
User (via Customer) or payee before Claim can be brought to resolution.

 

© 2006 Metavante Corporation   8   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

Payment research investigations will be accepted as early as five (5) business
days from the date the payment is remitted by Metavante (“Payment Processing
Date”) for Electronic payments and ten (10) business days from the payment
processing date for payments made by check. Any Payment Research Investigations
received before the lead times stated in the prior sentence will not be included
in the Service Level calculations.

Standard Research Claims. End User initiated research may be handled within
three (3) Business Days, 90% of the time, after the initial contact to Metavante
Customer Service by Customer.

Service Levels:

90% of Claims handled within three (3) business days following the date of
receipt of claim, during normal business hours, during the calendar month.

The remaining 10% of Claims handled within five (5) business days following the
date of receipt of claim, during normal business hours, during the calendar
month.

Escalated Research Claims – Customer representative will open research claim in
an escalated status for mortgage payments and insurance payments. These claims
will be handled within one (1) Business Day after the initial consumer contact
90% of the time.

Pending status inquiries will be tracked by or on the next action date and
follow up will continue until the problem is resolved. The follow-up with payees
will occur on the date of next follow-up 80% of the time.

Customer Service Tool (CST) System Availability

Metavante shall make access to the CST System twenty-four hours per day, seven
days per week, less: (i) scheduled maintenance and (ii) excusable downtime
resulting from events beyond Metavante’s reasonable control (the “Availability
Period”). System availability is defined as the time when the network, database
and other elements under direct Metavante control are available and responsive
to remote customer service inquiry, minus the scheduled down time utilized for
system maintenance. The Service Level for system availability is 99% during the
Availability Period, measured monthly, based on a system wide average.

Service Level: System availability is 99% during the Availability Period,
measured monthly, based on a system wide average measured separately for each
system used to provide Services.

 

III. SERVICE LEVEL FAILURES

Excused Performance Problems

Metavante shall not be liable to Customer for any failure to meet a Service
Level to the extent that such failure is attributable to: (i) a force majeure
event as defined in Section 18.11 of the Agreement; or (ii) acts or omissions of
Customer; or (iii) breaches of the Agreement by Customer. The foregoing are
referred to herein collectively as an “Excused Performance Problem.”

ADDITIONS AND MODIFICATIONS TO SERVICE LEVELS

Documentation of Changes

Any additions or modifications to Service Levels shall be documented in a
written amendment to the Agreement (and this Schedule).

 

© 2006 Metavante Corporation   9   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

EXHIBIT D

DIRECT BILL PAY SERVICES

PRICING SCHEDULE

One Time Fees:

$25,000 covers the Remote Suites interface, branding of the webpage as an entry
point to Bill Pay, and transition of the Bill Pay Customer from the current CeB
solution to the Direct Bill solution, date to be determined

Direct Biller Model

 

Start Up Fee

  

$25,000.00

Includes –

1.) Remotes Interface Suite - Middleware to interface the First Midwest
front-end to work with the Bill pay ASP.

2.) Creation and branding of a unique website for FMB.

3.) Transition of bill pay information from Current template to new template.

Note: Experience has shown that it will require 70 - 200 hours of development by
First Midwest depending on the extent that they want to interface. If a need for
custom programming is determined during due diligence, it will be performed at a
contract rate of $120/hour.

If Customer wants to have Metavante provide Tier One customer support (option
1):

 

Bill Payment Users

   $1.50 per user per month

Bill payment transaction pricing of:

  

Bill Payment transactions 1 - 20,000

   $0.35 per transaction

Bill Payment transaction 20,001 - 40,000

   $0.32 per transaction

Bill Payment transaction 40,001 - 75,000

   $0.25 per transaction

Bill Payment transaction over 75,000

   $0.17 per transaction

If Customer does NOT want to have Metavante provide Tier One customer support
(option 2):

 

Bill Payment users

   $1.00 per user per month

Bill payment transaction pricing of:

  

Bill Payment transactions 1 - 20,000

   $0.35 per transaction

Bill Payment transaction 20,001 - 40,000

   $0.32 per transaction

Bill Payment transaction 40,001 - 75,000

   $0.25 per transaction

Bill Payment transaction over 75,000

   $0.17 per transaction

 

© 2006 Metavante Corporation   10   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

EXHIBIT E

ADDITIONAL TERMS FOR CONSUMER INTERNET BANKING (CEB)

Pay Anyone Services. “Pay Anyone” services are those services that Metavante
provides to remit payments to any U.S. payee using electronic funds transfer or
paper checks. The services may include online user interfaces and electronic
statement presentment. The following terms apply to these Services.

A. Access. Customer shall comply with Metavante’s requirements for making the
Services operational and available for Customer and/or End Users (as hereinafter
defined). An “End User” is a person for whom Metavante provides the Services on
Customer’s instruction or on Customer’s behalf. In the event that Metavante
shall provide online user interfaces for the Services (the “Branded
Website(s)”), Customer agrees that Metavante is under no obligation to provide
any person with access to the Services unless and until Customer has provided
Metavante with all information and documentation required by Metavante for End
User set-up.

B. End User Agreements. Customer is solely responsible for verifying each End
User’s identity, and for contracting with, and managing the relationship with,
End Users of the Services, and obtaining all necessary End User authorization to
provide the Pay Anyone Services. Metavante will not have a contractual
relationship with End Users, and so must rely upon Customer to manage liability
and risk issues. Customer will include reasonable provisions in its End User
agreements regarding, and shall indemnify Metavante against, defend Metavante
against, and hold Metavante harmless from claims arising from (a) Customer’s
failure to verify the End User’s identity; (b) any End User’s use of or
inability to use the Services, specifically including any End User’s claim for
economic loss or damages arising from the End User’s use of the Services;
(c) transactions effected with a lost, stolen, counterfeit, or misused log-in ID
and/or password; or (d) actions taken by Metavante in accordance with an End
User’s instruction. Customer and its End Users shall be responsible for
selecting and safeguarding their passwords for using the Services. As between
Customer and Metavante, any use of the Services through use of a valid password
shall be authorized use, provided that Metavante will cancel or disable any End
User promptly following notification from Customer.

C. Settlement Account. Customer shall designate the applicable settlement
account for transactions. The settlement account shall be either each End User’s
designated account for bill payment activities initiated by the End User or
Customer’s designated central settlement account to fund such payments. Customer
is and shall remain solely and exclusively responsible to Metavante for the
entire amount of any payment processed for and on behalf of an End User that is
not funded due to insufficient funds in the applicable settlement account or for
any other reason outside Metavante’s control, whether or not the payment was
authorized by the End User.

D. Payment Processing. Metavante shall have the right to remit, stop, cancel,
and manage payments and ACH re-issuance and returns as deemed most reasonable by
Metavante, and Metavante may cancel payments, or block any User from initiating
additional payments, in Metavante’s reasonable discretion. Customer authorizes
Metavante to contact payees and End Users with respect to payments processed by
Metavante. Metavante may process payments using the Automated Clearing House
(“ACH”). In doing so, Metavante acts as Customer’s third-party service provider
and is not itself an “Originator,” “ODFI,” or “RDFI” (as defined under National
Automated Clearing House Association (“NACHA”) rules). Metavante may remit
payments using checks drawn on Metavante’s clearing account, and may set an
expiration date for such checks. Metavante may also remit payments using checks
drawn on the User’s designated account. From time to time, Metavante may contact
End Users to recover payment errors (common sources of payment errors include
incorrect recipient (payee); delivered incorrectly by the postal service;
consolidation error directed the payment to an incorrect party; stop-payment
request honored and funds re-credited to End User’s account, but the check was
paid; Metavante error; or duplicate payment made to payee). In the case of
payment errors, Metavante will always contact the payee first to attempt direct
retrieval of the funds. If Metavante is unable to retrieve the funds from the
payee and the End User received benefit of the payment, Metavante may seek
reimbursement from the End User. Customer shall be responsible for any losses to
Metavante associated with payments by Metavante to, or at the direction of,
government agencies, organizations and institutions, or court-directed payments.
In the event that any payment processed by Metavante for Customer is past due as
a result of Metavante’s fault, Metavante shall reimburse Customer for the amount
of any late payment fee paid by Customer for the applicable User as set forth in
the Late Payment Schedule attached hereto.

E. Data Transfers. In the event that Customer transfers data from another
service provider to Metavante to convert Customer’s end users to Metavante’s
systems, Metavante will not be responsible for any errors, delays, or problems
in providing the Services that arise from the quality, reliability, or currency
of the transferred data, including, without limitation, late fees for payments
that are delayed due to the conversion of inaccurate or outdated payee data. In
the case of deconversions of User data from Metavante’s system, Customer shall
pay Metavante fees, at Metavante’s then-standard professional services rates, to
deconvert the User data at Customer’s request. Customer agrees to provide
Metavante at least six (6) weeks notice of any request to convert or deconvert
User data to or from Metavante’s systems. All payee data and Metavante’s payee
database shall be Metavante’s property, which may be used by Metavante without
limitation for purposes of maintaining and providing “Pay Anyone” bill payment
services for Metavante’s customers.

F. Service Levels. Metavante will use commercially reasonable efforts to provide
the Services in accordance with the performance standards (“Service Levels”) set
forth in the Service Level Schedule. Performance at or above a Service Level
shall constitute satisfactory performance by Metavante. In the event that, at
any time, a monthly Service Level report shows any material failure by Metavante
to meet any of the Service Levels, Metavante shall: (i) within thirty (30) days
after the date of delivery of such report, deliver to Customer a remedial plan
showing in reasonable specificity and detail (A) Metavante’s

 

© 2006 Metavante Corporation   11   First Midwest Bancorp, Inc Amend 060506



--------------------------------------------------------------------------------

findings regarding the causes for such failure to meet Service Levels and (B) a
remedial plan of actions reasonably designed to eliminate, prevent or reduce the
future likelihood of recurrence of such causes; and (ii) diligently proceed to
carry out such plan. Except for Customer’s right to terminate for material
breach in accordance with the terms of Section 8.2 hereof (in the event that
repeated, frequent, or specific material failures by Metavante to meet Service
Levels constitute a material breach of this Agreement), the foregoing shall
constitute the sole and complete remedy for Customer with respect to the
corresponding failures by Metavante to meet Service Levels.

 

© 2006 Metavante Corporation   12   First Midwest Bancorp, Inc Amend 060506